 

EXHIBIT 10rr(b).

 

TRAQUEUR S.A.

 

SHAREHOLDERS AGREEMENT - DECEMBER 15, 2003

 

By and between the undersigned:

 

  • Mr. Stéphane Schmoll, residing 16, rue Descartes, 92190 Meudon, married
under the legal system in France comprising property acquired after marriage;

 

  • Mr. Marc Verdet, residing 6, rue de Seine, 75006 Paris, married under the
legal system in France comprising property acquired after marriage;

 

Parties of the first part,

 

and

 

  • Mr. Jean-Jacques Schmoll, residing 141, rue de Longchamp, 75116 Paris,
married under the marriage settlement comprising all present and future
property;

 

  • Mrs. Jacqueline Schmoll née Veaux, residing 141, rue de Longchamp, 75116
Paris, married under the marriage settlement comprising all present and future
property, represented by Jean-Jacques Schmoll;

 

  • Mrs. Evelyne Schmoll née Milesi, residing 16, rue Descartes, 92190 Meudon,
married under the legal system in France comprising property acquired after
marriage, represented by Florence Kossoff;

 

 

  • Mr. Luc Chambon, residing 17, rue de l’Université, 75007 Paris, married
under the legal system in France comprising property acquired after marriage;

 

 

  • Mr. Jules Bernard Sussmann, residing 44, route de la Corniche, 74290 Veyrier
du Lac, married under the ante-nuptial settlement providing for separate
spouses’ estates;

 

 

  • Mr. Jean Bousquet, residing 27, rue Saint-Ferdinand – 75017 PARIS, divorced,
represented by Florence Kossoff;

 



--------------------------------------------------------------------------------

  • Colebrook, a limited company with a capital of £ 1,000, whose registered
office is located at 30 Herbert Street, Dublin 2, Republic of Ireland, listed in
the Dublin Trade and Companies Registry under no. 265396, represented by
Stéphane Schmoll;

 

  • StockVal, a holding company with capital of US$ 30,000, whose registered
office is located at Schout Bij Nacht Doormanweg 43, Curaçao, Dutch West Indies,
listed in the Curaçao Trade and Companies Registry under no. 47327, represented
by             ;

 

  • Mr. Xavier Gérard, residing 21, boulevard Beauséjour, 75116 Paris, married
under the legal system in France comprising interest in property acquired after
marriage;

 

  • Mr. Eric Gérard, residing 153, rue de l’Université, 75007 Paris, married
under the legal system in France comprising interest in property acquired after
marriage, represented by             ;

 

  • Mr. Laurent Gérard, residing La Loriane, 78490 Gros Rouvre, married under
the system comprising interest in property acquired after marriage, represented
by             ;

 

  • Mr. Laurent Marnier, residing 12, rue Charles Bernard Metzman, 92200
Neuilly-sur-Seine, married under the ante-nuptial settlement providing for
separate spouses’ estates, represented by             ;

 

  • Mr. Jacques Gérard, residing 14, rue des Barres, 75004 Paris, married under
the marriage settlement comprising all present and future property, represented
by             ;

 

  • Mrs. Anne-Marie Gérard née Bouriez, residing 14, rue des Barres, 75004
Paris, married under the marriage settlement comprising all present and future
property, represented by             ;

 

  • Mrs. Chantal Lahalle née Gérard, residing 15, rue Nicolas Couston, 78590
Noisy-le-Roi, married under the ante-nuptial settlement providing for separate
spouses’ estates, represented by Xavier Gérard;

 

  • Mr. Edouard Courtial, residing 85, impasse de Ramecourt, 60600 Agnetz,
married under married under the system comprising interest in property acquired
after marriage, represented by             ;

 

  • Miss Christine Gérard, residing 13, boulevard Beaumarchais, 75004 Paris, of
French nationality, born February 7, 1954 at Tulles (19000), single, represented
by             ;

 

  • Mr. Jacques de Panisse Passis, residing 184, avenue Victor Hugo, 75116
Paris, of French nationality, born February 4, 1956 in Paris (75015), married to
Madame Sylvie Anne de Panisse Passis, née Mortemart, under the ante-nuptial
settlement providing for separate spouses’ estates, represented by             ;

 

  • Mr. Yann Houdré, residing 81, avenue de Ternes, 75017 Paris, of French
nationality, born June 15, 1963 at Saint-Malo (35), single, represented by
Xavier Gérard;

 

  • CP Long Terme, a civil partnership with a capital of EUR 71,085, whose
registered office is located at 4/6 Rond-Point des Champs Elysées, 75008 Paris,
listed in the Paris Trade and Companies Registry under no. D 422 383 158,
represented by Jean-Jacques Schmoll;

 

  • Mr. Olivier Chevrillon, residing 15, rue Maître Albert, 75005 Paris, married
under the marriage settlement comprising all present and future property,
represented by Jean-Jacques Schmoll;

 



--------------------------------------------------------------------------------

  • Mercure Epargne Longue, an investment company with variable capital, whose
registered office is located at 4/6 Rond-Point des Champs Elysées, 75008 Paris,
listed in the Paris Trade and Companies Registry under no. 438 848 848,
represented by Jean-Jacques Schmoll;

 

  • Valerap Patrimoine, a civil partnership with a capital of SUR 95, listed in
the Paris Trade and Companies Registry under no. 418 102 356 and having its
registered office at 3, rue du Canivet, 75006 Paris, represented by Jean-Jacques
Schmoll;

 

  • Indivision Tardy-Joubert, represented by Monsieur Philippe Tardy-Joubert,
residing 26, avenue d’Eylau, 75016 Paris, married under married under the legal
system in France comprising property acquired after marriage;

 

  • Mr Roland de Malherbe, residing Le Bungalow des Ourtels, 80660 Pont de
l’Arm, married under the ante-nuptial settlement providing for separate spouses’
estates, represented by             ;

 

  • Mr Xavier Vergeade, residing 7, square de l’Hippodrome, 92210 Saint-Cloud,
married under married under the legal system in France comprising property
acquired after marriage, represented by Stéphane Schmoll;

 

  • Mr. Fred Ullmo, residing 100, avenue du Président Kennedy, 75116 Paris,
divorced, represented by Florence Kossoff;

 

  • Mrs. Florence Kossoff, residing 10 bis, rue Vieille Forge, 92170 Vanves,
single,             ;

 

  • Lixcam Inc., a company whose registered office is c/o Marcuard Cook & Cie,
7, rue des Alpes CP – CH 1211 Geneva, Switzerland, represented by Xavier Gérard;

 

  • Mr. Hervé Ripault, residing 4, boulevard des Sablons, 92200
Neuilly-sur-Seine, married under the married under the ante-nuptial settlement
providing for separate spouses’ estates;

 

  • Mr. Pierre Dariot, residing 88, avenue du Parc, 91230 Montgeron, married
under the legal system in France comprising property acquired after marriage,
represented by             ;

 

  • Mr. Philippe de Fontenay, residing 17-19, avenue Perronet, 92200
Neuilly-sur-Seine, married under married under the ante-nuptial settlement
providing for separate spouses’ estates, represented by Hervé Ripault;

 

  • Mr. Arthur de la Grandière, residing 15, rue Raynouard, 75016 Paris, married
under the ante-nuptial settlement providing for separate spouses’ estates,
represented by Hervé Ripault;

 

  • Mr. Pierre de Croisset, residing 15, rue Weber, 75116 Paris, single,
represented by Hervé Ripault;

 

  • Mr. Philippe Embiricos, residing Commonwealth House, 1-19, New Oxford
Street, London WC1 A1NU, Great Britain, represented by Xavier Gérard;

 

  • Mr. Gilles Rouchie, residing 145, rue Saint Dominique, 75007 Paris, without
an ante-nuptial settlement, married under the legal system in France comprising
property acquired after marriage, represented by Hervé Ripault;

 



--------------------------------------------------------------------------------

  • Mr. Xavier Lépine, residing 158, rue de Grenelle, 75007 Paris, without an
ante-nuptial settlement, married under the legal system in France comprising
property acquired after marriage, represented by Hervé Ripault;

 

  • Scorpion Nominees (BVI) Ltd, an international business company whose
registered office is c/o Oracle Management, 85, Reid Street, PO Box HM 1008,
Hamilton, HMDX, Bermuda, represented by Xavier Gérard;

 

  • Mr. Neville Cook, residing 8, chemin du Clos, 1291 Commugny, CH 1223,
Switzerland, married under married under the ante-nuptial settlement providing
for separate spouses’ estates, represented by Jean-Charles Charpentier;

 

  • Mr. Hugues Lamotte, residing 16, Victoria Road, London W85RD, Great Britain,
without an ante-nuptial settlement, married under the legal system in France
comprising property acquired after marriage, represented by Xavier Gérard;

 

  • Charles Durand, residing 5, rue de la Pointe Robert, 95110 Sannois, married
under the legal system in France comprising property acquired after marriage,
represented by Jules Bernard Sussman;

 

  • Mr. Charley Hannoun, residing 147, avenue de Malakoff, 75116 Paris, married
under the legal system in France comprising property acquired after marriage,
represented by Florence Kossoff;

 

  • Mr. Dominique Fauve, residing 223, avenue Charles de Gaulle, 92200
Neuilly-sur-Seine, married under the legal system in France comprising property
acquired after marriage, represented by             ;

 

  • Monsieur Arnold Raicher, residing Dieweg 61 C, 1180 Brussels, Belgium,
married under the legal system in France comprising property acquired after
marriage, represented by Stéphane Schmoll;

 

  • Monsieur Hervé Hirt, residing 58, rue du Val d’Or, 92150 Suresnes, married
under the legal system in France comprising property acquired after marriage,
represented by Florence Kossoff;

 

  • Project Management Services, limited liability company with a capital of EUR
4,573.47, whose registered office is located at 77-79, avenue Raymond Poincaré,
75116 Paris, listed in the Paris Trade and Companies Registry under no. 389 137
845, represented by Florence Kossoff;

 

hereinafter, together with the M. Stéphane SCHMOLL and M. Marc VERDET, referred
to as the “Group of Founders” or the “Founders”, who hold all class A shares and
act collectively but who shall not incur joint or several liability,

 

Parties of the second part,

 

  • LoJack Corporation, a company incorporated in the State of Massachusetts,
registered under no. (FED ID) 04-2664794, represented by             ,

 

hereinafter referred to as “LoJack”

 

Party of the third part,

 



--------------------------------------------------------------------------------

  • EADS Telcom, a French société par actions simplifiée (simplified limited
company) with capital of € 29.392.309 whose registered office is located at rue
Jean-Pierre Timbaud, 78180 Montigny-le-Bretonneux, listed in the Versailles
Trade and Companies Registry under no. 414 848 986, represented by Mr. Remy
Blain,

 

Hereinafter referred to as “EADS”

 

Party of the fourth part,

 

  • Tracker Network UK Limited, Otter House, Cowley Business Park, High Street,
Cowley Huxbridge, Middlesex, UB8 2AD, Great Britain, duly represented by
Stéphane Schmoll,

 

Party of the fifth part,

 

The signatories of the third, fourth and fifth parts are hereinafter referred to
as the “Group of Industrial Investors” or the “Industrial Investors”, without
joint liability between them,

 

  • Sigefi Ventures Gestion, a société anonyme (limited company) with capital of
EUR 240,000, whose registered office is located at 139, rue Vendôme, 69006
Lyons, listed in the Lyons Trade and Companies Registry under the single
identification number 420 732 661, acting in the name, on behalf and in its
capacity as management company of the venture capital fund FCPR Siparex Ventures
1 and the innovation investment funds FCPI ING (F) Actions Innovation 1, ING (F)
Actions Innovation 2 Uni-Innovation 1 and also acting in the name, on behalf and
in its capacity as management agent for the unlisted assets of the innovation
investment fund FCPI Indocam Innovation I, represented by Mr. Michel Faure, duly
authorised for this purpose,

 

  • Siparex Croissance, a société in commandite par actions (stock partnership)
with capital of EUR 67,712,325, whose registered office is located at 139 rue
Vendôme, 69006 Lyons, listed in the Lyons Trade and Companies Registry under the
single identification number 312 056 641, represented by its manager Sigefi, a
société par actions simplifiée (simplified limited company) with a capital of
EUR 1,322,704, whose registered office is located at 139 rue Vendôme, 69006
Lyons, listed in the Lyons Trade and Companies Registry under the single
identification number 331 595 587, itself represented by Mr. Michel Fauré, duly
authorised for this purpose,

 

  • Siparex Développement, a société in commandite par actions (stock
partnership) with capital of EUR 32,818,605, whose registered office is located
at 166 rue du Faubourg Saint Honoré, 75008 Paris, and whose sole identification
number in the Paris Trade and Companies Registry is 378 213 375, represented by
its manager Sigefi, a société par actions simplifiée (simplified limited
company) with a capital of EUR 1,322,704, whose registered office is located at
139 rue Vendôme, 69006 Lyons, listed in the Lyons Trade and Companies Registry
under the single identification number 331 595 587, itself represented by Mr.
Michel Fauré, duly authorised for this purpose;

 

Parties of the sixth part,

 



--------------------------------------------------------------------------------

The Signatories of the sixth part are hereinafter collectively referred to as
the “Siparex Group” without joint or several liability between them,

 

  • Crédit Lyonnais Private Equity, a société anonyme (limited company) with an
Executive Board and a Supervisory Board, having a capital of EUR 8,000,000,
whose registered office is located at 43-47, avenue de la Grande Armée, 75116
Paris, listed in the Paris Trade and Companies Registry under no. 428 711
196,acting in its capacity as management company of FCPR Crédit Lyonnais Capital
Développement 1 and of FCPI Crédit Lyonnais Innovation, represented by Mr.
Roland Derrien,

 

Party of the seventh part,

 

  • BNP Paribas Développement, a société par actions simplifiée (simplified
limited company) with a capital of EUR 68,000,000, whose registered office is
located 20, rue Chauchat, 75009 Paris, listed in the Paris Trade and Companies
Registry under no. 348 540 592, represented by Mr. Denis Bougnoux,

 

Party of the eighth part,

 

  • Viveris Management, a société par actions simplifiée (simplified limited
company) with capital of EUR 168,700, whose registered office is located 6,
allée Turcat Méry, 13008 Marseilles, listed at the Marseilles Trade and
Companies Registry under no. 432 544 773, represented by either Elisabeth
Bertelli or Marc Villecroze-Abdelouhab, acting in the name, on behalf and in its
capacity as management company of the innovation investment fund Innoveris
Compartiment 1 and Innoveris 3,

 

Party of the ninth part,

 

  • INNOVEN PARTENAIRES, a société anonyme (limited company) with an executive
board and a supervisory board, with a capital of EUR 300,000 euros, whose
registered office is located at 10 rue de la Paix, 75002 Paris, listed in the
Paris Trade and Companies Registry under no. 418 248 019 R.C.S., represented by
M. Thomas Balland, duly empowered for the purposes of the present, acting on
behalf and in its capacity as management company of the investment funds Innoven
2000 FCPI N° 4, Innoven 2001 FCPI N° 5, Innoven 2002 FCPI N°6, FCPI Poste
Innovation, FCPI Poste Innovation 2 and FCPI Poste Innovation 3,

 

Hereinafter referred to as « Innoven »

 

Party of the tenth part,

 

  • A PLUS FINANCE, a société anonyme (limited company) with a capital of EUR
72,000 whose registered office is located at 5, rue de Castiglione, 75001 Paris,
listed in the Paris Trade and Companies Registry under no. 420 400 699,
represented by M. Niels Court-Payen, acting on behalf and in its capacity as
management company of the investment funds A PLUS INNOVATION FCPI and A PLUS
INNOVATION 2 FCPI,

 

Hereinafter referred to as « A Plus »

 



--------------------------------------------------------------------------------

Party of the eleventh part,

 

The signatories of the sixth to the eleventh parts are hereinafter referred to
as the “Group of Financial Investors” or the “Financial Investors” without joint
or several liability between them,

 

The signatories of the third to the eleventh parts, which hold all class B, C
and D shares, are hereinafter collectively referred to as the “Group of
Investors” or the “Investors”, without joint or several liability between them,

 

The signatories of the first to eleventh parts being hereinafter referred to
jointly as the “Signatories”.

 

THE FOLLOWING PARTY ALSO INTERVENES IN THIS AGREEMENT

 

  • Traqueur, a société anonyme (limited company) with capital of EUR 1,175,130,
whose registered office is located at 17, Place de la Résistance, 92130 Issy Les
Moulineaux, listed in the Nanterre Trade and Companies Registry under the single
identification no. 412 027 492, represented by Marc Verdet, chairman of the
Management Board,

 

hereinafter referred to as “Traqueur” or the “Company”.

 

RECITALS:

 

The Company is the French Licensee of the American group LoJack, world leader of
an electronic system designed to track stolen vehicles rapidly. LoJack granted
this License on 1st September 1997 (a copy of this License agreement amended by
an amendment dated December 15th 2003 (hereinafter referred to as the “License
Agreement”) can be found in Appendix A).

 



--------------------------------------------------------------------------------

The Company was incorporated in 1997 and since, has carried out three fund
raisings in November 2001, February 2003 and July 2003.

 

In order to allow the Company to continue its development and to finance
different projects under development such as:

 

  • marketing the markers to be installed in the vehicles to be protected;

 

  • marketing, in the form of annual subscriptions, a remote police-operated
monitoring, location and warning service to recover stolen vehicles;

 

  • carrying out marketing actions and establishing partnerships designed to
facilitate the growth of the Company’s business.

 

The supervisory board of the Company has approached the Signatories which were
part of the precedent fund raising and also Innoven and A Plus.

 

The Company has issued for the benefit of some of the Signatories (including
Innoven and A Plus):

 

  • 29.520 D preferred Shares of € 15.00 nominal value at a subscription price
of € 86.72 per share, for a global amount of € 2,559,974.40, premium comprised,
to each share being attached a share warrant;

 

  • 44.280 convertible bonds, each bond being convertible in D preferred share
with a share warrant attached to it, at a subscription price of € 86.72 per
convertible bond and for a global amount of € 3,839,961.60,

 

hereafter referred to as the “Operation”.

 

Prior to the completion of the Operation, on December 15, 2003, the share
capital of the Company was divided as follows (the « fully diluted » column
being calculated (i) after the exercise of the 2.378 share warrants issued on
November 1999 at an exercise price of € 152 and expiring on November 2004 (ii)
after the transfer to the Company for purpose of cancellation of 353 shares
warrants issued on October 2001, expiring on October 2006 at an exercise price
of € 455 and (iii) after the waiver to their rights by the beneficiaries of the
780 special stock-options, called “BSPCE”, issued on October 2001, expiring on
October 2006 at an exercise price of € 455) :

 

Shareholders

--------------------------------------------------------------------------------

   Number of
shares


--------------------------------------------------------------------------------

   Stake
holding %


--------------------------------------------------------------------------------

   

Number of
shares

(« fully
diluted »)

--------------------------------------------------------------------------------

  

Stake holding %

(« fully diluted »)

--------------------------------------------------------------------------------

 

J-Jacques et Stéphane Schmoll

   4.365    5,57 %   5.302    6,57 %

Autres

   25.493    32,54 %   26.734    33,12 %

Total Group of Founders

   29.858    38,11 %   32.036    39,69 %

LoJack Corp..

   13.361    17,05 %   13.361    16,55 %

EADS

   4.230    5,40 %   4.430    5,49 %

Tracker Network UK

   0    0,00 %   0    0,00 %

Total Group of Industrials

   17.591    22,45 %   17.791    22,04 %

Crédit Lyonnais AM

   7.922    10,11 %   7.922    9,81 %

BNP Paribas Dév.

   1.785    2,28 %   1.785    2,21 %

Groupe Siparex

   13.936    17,79 %   13.936    17,26 %

Innoveris

   7.250    9,25 %   7.250    8,98 %

Total Group of Investors

   30.893    39,43 %   30.893    38,27 %

TOTAL

   78.342    100,00  %   80.720    100,00 %

 



--------------------------------------------------------------------------------

After the completion of the Operation and the entrance to the capital of Innoven
and A Plus, the share capital of the Company is divided as follows (the « fully
diluted » column being calculated (i) after the exercise of the 2.378 share
warrants issued on November 1999 at an exercise price of € 152 and (ii) after
the exercise of a new portion of 12,000 share warrants/special
stock-options/normal stock-options which issuance has been authorized by the
December 15th general meeting of the shareholders in favor of managers of the
Company or qualified persons cooperating with the Company and (iii) prior to the
conversion of the CB.

 

Shareholders

--------------------------------------------------------------------------------

   Number of
shares


--------------------------------------------------------------------------------

  

Stake holding

%

--------------------------------------------------------------------------------

   

Number of shares

(« fully diluted »)

--------------------------------------------------------------------------------

  

Stake holding
%

(« fully
diluted »)

--------------------------------------------------------------------------------

 

Stéphane Schmoll

                      

Marc Verdet

   0    0,00 %   0    0,00 %

Autres

   25.493          26.734       

Total Group of Founders

   29.858          32.036       

LoJack Corp

                      

EADS

   4.230          4.430       

Tracker Network UK

   0          0       

Total Group of Industrials

   17.591          17.791       

Crédit Lyonnais AM

   7.922          7.922       

BNP Paribas Dév.

   1.785          1.785       

Groupe Siparex

              13.936       

Innoveris

   7.250          7.250       

Innoven

                      

A Plus

                      

Total Group of Investors

   30.893          30.893       

New stock-option plan

                      

TOTAL

   78.342    100,00  %   80.720    100,00 %

 

The Signatories have unanimously decided to terminate the November 26th 2001
shareholders agreement as amended by the November 27th 2001 amendment and all
other agreements existing between them excepted for the memorandum of
understanding entered into between certain holders of class A shares.

 

The New Investors has decided to participate to the Operation after the
presentation and on the basis of the Company development project (the “Business
Plan”) a copy of which appears in Appendix B attached hereto. The Business has
been elaborated by the Company and shall be executed under their control with a
3 years liquidity objective (by selling of listing of the Company) as from
January 1st 2004.

 

Mr. Stéphane SCHMOLL and Mr. Marc VERDET recognized that the investment of the
New Investors, their number of shares and voting rights are directly linked to
the participation of Mr. Stéphane SCHMOLL and

 



--------------------------------------------------------------------------------

Mr. Marc VERDET in the capital of the Company and in their implication in the
management and also the expansion of the Business Plan and the composition of
the share capital and the management bodies of the Company.

 

DECISIVE ELEMENTS OF THE OPERATION:

 

The New Investors have agreed to offer their contribution in consideration of
the following decisive elements:

 

1. The stated intention of Mr. Stéphane SCHMOLL and Mr. Marc VERDET to pursue
ambitious growth and to make the Company a leading national seller of systems
for tracing stolen vehicles.

 

2. Mr. Stéphane SCHMOLL and Mr. Marc VERDET’s actual presence in the management
team of the Company and their undertaking to devote their professional activity
exclusively to the expansion of the Company and its subsidiaries.

 

3. Existence of the License Agreement between LoJack and Traqueur providing for
the right to market the Traqueur system for tracing stolen vehicles in France.

 

4. Agreement of the Group of Founders to let the Investors contribute actively
to the expansion of the Company and any companies under its control and to grant
them a pre-emptive right over new investors to make future financial
contributions to the Company or its existing or future subsidiaries.

 

NOW THEREFORE IT HAS BEEN AGREED AS FOLLOWS:

 

ARTICLE 1 - PURPOSE

 

The purpose of the Agreement is to set out:

 

  • the conditions on which the reciprocal pre-emptive right may be exercised by
each Signatory in the event of Assignment of Transferable Securities belonging
to other Signatories;

 

  • the terms and conditions governing the right of withdrawal of the Investors,
in the case of Assignment of Control or non-compliance by Mr. Stéphane SCHMOLL
and Mr. Marc VERDET of their undertaking to preserve the decisive elements on
which the Investors have based their investment.

 

ARTICLE 2 – DEFINITIONS

 

The capitalized words in the body of the text are defined as follows:

 

PF    Means the 29.520 D preferred shares issues by the December 15th 2003
general shareholders meeting or resulting from the exercised of (i) the
conversion of the CB or (ii) the exercised of the Ratchet Warrants
Shareholder(s)    Means one or more shareholders of the Company. Shares    Means
the shares issued or to be further issued by the Company with a nominal value of
€ 15 per share.

 



--------------------------------------------------------------------------------

Activity    Means the Company’s activity, i.e. expanding sales on the French
market of the LoJack system for locating stolen vehicles. Ratchet Warrants   
Means the Warrants attached (i) to the PF issued during the Extraordinary
General Assembly dated 15 December 2003 and (ii) the CB. Diluted Capital   
Means the amount of the Company’s capital after exercise or conversion of all
rights and transferable securities entitling their holder, immediately or in the
future, to shares in the Company (except all the warrants, specific
stock-options or stock-options), on the understanding that, to determine the
amount of the Diluted Capital as long as the CB have not been converted or
redeemed, the CB shall be deemed convertible at a ratio of 1.667 share per CB.
Change in Control   

Means:

 

1) either any Assignment giving rise to direct or indirect holding, immediate or
deferred, by a sole Shareholder, by several Shareholders under Common Control or
by one or several Third Parties acting along or together as defined under
Article L.233-10 of the French Commercial Code, of more than 50% of the
Company’s capital or voting rights;

 

If majority holding is not immediate, the crossing of this threshold is
calculated taking into account the potential dilution which could result from
the exercise of all rights contained in the Assignment Plan and entitling,
through conversion, subscription rights, exchange or otherwise to a share in the
Company’s capital, or to rights or results. Excluded from this calculation are
equity warrants (whether autonomous or part of compound securities), which allow
subscription to Shares held by them, but whose conditions for exercise are not
fulfilled at the date of the calculation.

 

2) or else the crossing by an Investor or the threshold of 33.33% of the
Company’s capital and voting rights by an Investor (other than through
conversion of OCABSA bonds (bonds convertible or exchangeable into new shares).

Control (noun)    Means the direct or indirect control, in the meaning of
articles L 233-3 of the French Commercial Code. Two business entities are
considered to be under common control (“Common Control”) when one of them
controls the other, or both are subject to the direct or indirect Control of the
same individual or legal entity or of a same group of individuals or legal
entities acting together). Control, to (verb)    Means exercising or holding
Control. Property Rights    Mean the elements and intellectual property rights
held by the Company, inter alia the License for the LoJack system, own patents,
manufacturing and industrialization knowledge and know-how, and software.

 



--------------------------------------------------------------------------------

Manager of the Agreement    Means the natural or legal person appointed
irrevocably by the Signatories as their representative, for themselves and their
assigns, and charged, in their common interest, with receiving and forwarding
all transfer orders, giving all instructions to the institution keeping the
account and, in general, watching over the correct performance of the Agreement
and making all arrangements that are useful or necessary for this purpose.
Siparex Group    Means, collectively, Siparex Associés, Sigefi, Sigefi Ventures
Gestion, Siparex Développement, and Siparex Croissance, and any company
Controlled by one of these five companies and any fonds commun de placement
(mutual fund) whose assets are managed by one of these five companies or by a
company Controlled by one of these five companies. D Investors    PF holders.
Days    Means the unit used to calculate times in the meaning of the Agreement,
which corresponds to a calendar day. One day in months other than July and
August is calculated as one Day. One day in July and August is calculated as
half a Day. All times are based on full days and are calculated from the moment
of receipt of notification (based on the postal stamp). LoJack License    Means
the License granted September 1, 1997 (amended by amendment no. 1 of November 6,
2001 and by amendment no. 2 of December 15, 2003) by LoJack to the Company and
dealing with the system designed to trace stolen vehicles. New Investors   
Means together Innoven and A Plus.

 



--------------------------------------------------------------------------------

OCABSA Bonds    Means the 44,280 bonds convertible into Priority “D” Shares with
attached Ratchet Warrants, the issue of which was decided by the general meeting
of December 15, 2003. Agreement    Means this Shareholders agreement. Interest
   Means the percentage representing, at the time of the calculation, the number
of Shares and OCABSA Bonds (bonds convertible or exchangeable into new shares)
held by a Shareholder, compared to the total number of Shares or OCABSA Bonds
issued by the Company, without taking into account Transferable Securities other
than the Shares and the OCABSA Bonds, given that each OCABSA Bonds is supposed
to enable, further the conversion, the possession of 1,667 Company shares

Minimum Qualified

Interest

  

Means the Interest resulting from the addition of the interests of the Parties
accepting the Offer to Buy 100% (as set out in Article 5.1.2 below):

 

(i)     exceeds sixty seven percents (67%) of the Transferable Securities
constituting, or of the Transferable Securities (excluding the Ratchet
Warrants), and

 

(ii)    provided that (if the Offer to Buy 100% is proposed before December 15,
2008) this 67% comprises the Shares held by Innoven, otherwise the Minimum
Qualified Interest will be considered null and void,

 

(iii)  however, the precedent set forth by paragraph (ii) does not apply in case
the Offer to Buy 100% grants to the D Investors an yearly internal rate of
return of 50%.

 

For the purposes of the present definition, in the event that a Shareholder
transfers OCABSA Bonds together with its Shares in the course of the Offer to
Buy 100%, these OCABSA Bonds will be taken into account for the calculation of
the Minimum Qualified Interest described above and each transferred OCABSA Bond
will be presumed to be equal to 1,667 Priority Shares.

Representative of the

Group of Founders

   Means one of the members of the Group of Founders in charge, in the common
interest of the members of this group, of representing it and notably to receive
and forward all notifications. Signatory / Party    Means any of the original
signatories of the Agreement and any party who accepts the Agreement. COMPANY   
Means Traqueur. Third Party    Means any person or entity not a Signatory of the
Agreement

 



--------------------------------------------------------------------------------

Assignment    Means any transaction, whether or not for a consideration,
resulting in transfer of full ownership, the legal ownership or the beneficial
ownership of Transferable Securities, including but not limited to conveyances,
exchanges (including in the case of a merger or spin-off), contributions to a
company, donations, partitions of communal estates or successions, allocations
and auctions. Transferable Security   

Means:

 

•      any security representing a share in the capital issued or to be issued
by the Company or a voting right in the Company, or entitling its beneficiary,
immediately or subsequently, by conversion, exchange, redemption, presentation
of a warrant or in any other way, to the allotment of a security representing a
share in the capital issued by the Company or a voting right in the Company,

 

•      any warrant or right entitling its beneficiary to the subscription or
allotment of a Transferable Security as defined herein,

 

and, more generally, any security referred to in chapter VIII, Title II, Book II
of the new French Commercial Code.

 

ARTICLE 3 – PRE-EMPTIVE RIGHT IN THE CASE OF ASSIGNMENT OF TRANSFERABLE
SECURITIES

 

Each of the Signatories grants the other Signatories, on the terms of Section
3-2 and subject to the exceptions provided for in Section 3-1, without prejudice
to the provisions in Articles 3bis and 4, a pre-emptive right in the event that
he becomes the beneficiary of an offer to buy his Transferable Securities which
he would be willing to accept (hereinafter referred to as the “Assignment
Plan”).

 

The Benefit of the pre-emptive right is subject to the holding by a Signatory
(other than an Investor) willing to raise or benefit of this right of a number
of Shares representing 1.5% of the Share capital and the voting rights of the
Company.

 



--------------------------------------------------------------------------------

3-1 Case in which Assignment of Transferable Securities is free

 

The pre-emptive right stipulated in this article shall not apply to any
Assignment of Transferable Securities:

 

  • between members of the Group of Founders, subject to the provisions in
Article 4, on the understanding that any Assignment of Transferable Securities
between members of the Group of Founders shall be subject to a pre-emptive right
in favor of Mr. Stéphane SCHMOLL and Jean-Jacques SCHMOLL only with the
entitlement to substitution in favor of any shareholder in the Group of
Founders, in accordance with the principles of Article 3.2 below,

 

  • by a member of the Group of Financial Investors to a SICAV (unit trust)or
fonds commun de placement (mutual fund) governed by the Monetary and Financial
Code which it directs or manages or which is managed by the same company, in
which case such SICAV or FCP shall automatically be subject to the commitments
resulting from the Agreement,

 

  • by a member of the Group of Financial Investors to a company by which it is
Controlled, a company which it Controls or a company under the same Control,

 

  • by a member of the Group of Financial Investors organized under the form of
an investment fund which is Shareholder, to the benefit of its members in case
if dissolution;

 

  • by a company or fund of the Siparex Group to another company or fund of the
Siparex Group,

 

  • by a fund managed by Crédit Lyonnais Private Equity for the benefit of
companies or other investment funds managed by Crédit Lyonnais Private Equity or
by management companies Controlled by it or by which it is Controlled and, more
generally, to companies or investment funds Controlled or managed by a structure
of the group to which Crédit Lyonnais Private Equity belongs or by a structure
of the group of shareholders Controlling the latter,

 

  • by a member of the Group of Industrial Investors to a company by which it is
Controlled, a company which it Controls or a company under the same Control,
subject to prior permission from the Supervisory Board, which may not be
withheld without valid grounds,

 

  • between CP Long Terme and (i) a company by which it is Controlled, a company
which it Controls or a company under the same Control or (ii) a company which is
directly or indirectly controlled, jointly or independently, by Mr. Cyrille
Chevrillon, Ms. Nathalie Bovar and Mr. Nicolas Trabouta,

 

  • by FCPI Innoveris in favor of a company or other funds managed by Vivéris
Management, or a company which controls it or which it controls and, more
generally, to companies or funds controlled or managed by the Caisse d’Epargne
group,

 

  • by LoJack to the benefit of:

 

  (i) a company by which it is Controlled, a Company which it Controls or a
company under the same Control subject to prior permission from the Supervisory
Board, which may not be withheld without valid grounds,

 

OR

 



--------------------------------------------------------------------------------

  (ii) to a Third Party, provided that:

 

  (a) this Assignment occurs within the context of completing the assignment of
all or substantially all of the assets and liabilities of LoJack Corporation
including the patents which are covered by the License Agreement, together with
all other intellectual or industrial property which may further be insert in the
scope of the License Agreement;

 

  (b) the Assignment is made to the benefit of a sole assignee;

 

  (c) this Assignment shall not terminate or amend the terms and conditions of
the License Agreement, and

 

  (d) LoJack notifies to the Chairman of the Management Board, prior to
completing the contemplated Assignment, the documents showing that the
requirements set out in Sections (ii) (a) to (ii) (c) above have been satisfied.

 

For the purposes of Section (ii)(a) above, “substantially” shall mean that (i)
at least 90% of the balance sheet net value of the assets and liabilities have
been assigned within the context of that deal, and that (ii) the assets and
liabilities not assigned are neither critical to the business of LoJack nor in
contradiction with the conditions set out in Sections (ii)(a) to (ii)(c).

 

  • carried out in application of the provisions in Article 6 below.

 

However, any Assignment Plan referred to in this article shall be reported
ex-post on the conditions stipulated in Section 3-2-1 below.

 



--------------------------------------------------------------------------------

3-2 Organization of pre-emptive right

 

3-2-1 Notification of Assignment Plan

 

Any Assignment Plan for Transferable Securities held by a Signatory shall be
reported to the other Signatories (or to their representative), with mention of:

 

  • the number and nature of the Transferable Securities whose Assignment is
planned,

 

  • the last name, first name and domicile, or the company name and registered
office of each beneficiary of the Assignment and, in the case of a legal entity,
the company name and the registered office or the name and address of the legal
entities or individuals by whom it is controlled, if any,

 

  • the price or value determined for the transaction,

 

  • the terms of payment of the price and all other terms of the transaction,
including, in the case of payment in kind, the number, nature and valuation of
the assets given in exchange,

 

  • the amount in the assignor’s current account on the Company’s books at the
notification date.

 

This notification shall be accompanied by a duly certified copy of the buyer’s
purchase agreement, which shall expressly mention the offered price and the
buyer’s undertaking to comply with the Agreement.

 

Any incomplete notification shall be considered void.

 

3-2-2 Terms of exercise of pre-emptive right

 

If the Assignment Plan does not fall within the sphere of Section 3-1 above, the
undersigned, as stipulated below, shall enjoy a pre-emptive right with the
following priority:

 

a) In the case of Assignment by a member of the Group of Founders:

 

  • with first priority, each member of the Group of Founders other than the
Assignor,

 

  • with secondary priority, each Investor.

 

b) In the case of Assignment by a member of the Group of Investors:

 

  • with first priority, each Investor other than the Assignor,

 

  • with secondary priority, each Founder.

 

Each beneficiary of the pre-emptive right, as defined above, shall have
forty-five (45) Days to give notice whether he intends to exercise his
pre-emptive right.

 

If no notice is received during this period, the Assignment may take place on
the announced terms.

 



--------------------------------------------------------------------------------

If one or more of the beneficiaries of the pre-emptive right give notice of
their intention to use their pre-emptive right, said right may only be exercised
if their aggregate requests cover all Transferable Securities whose Assignment
is planned.

 

In this case, the Assignment of the Transferable Securities shall take place in
favor of the parties exercising their pre-emptive right in the priority
stipulated in the first paragraph above and in the following proportions.

 

Pre-emption requests shall be filled in the following sequence and within the
following limits:

 

a) First, requests from beneficiaries of the pre-emptive right with first
priority in proportion to their primary rights as existing shareholders. This
right shall be exercised in proportion to the number of Shares held by each
party exercising his pre-emptive right with first priority compared with the
total number of Shares held by all parties exercising their pre-emptive right
with first priority.

 

Then, if not all Transferable Securities whose Assignment is planned are
pre-empted by exercise of their primary rights and if the pre-emption request of
a party exercising his pre-emptive right with first priority is not entirely
satisfied, up to the amount of his request, in proportion to his subsidiary
right. This right shall be exercised in proportion to the number of Shares held
by him compared with the total number of Shares held by all parties exercising
their pre-emptive right with first priority whose pre-emption request was not
entirely satisfied by exercise of their primary rights, and so on; any remaining
share fraction shall be allocated to the party with the highest average.

 

b) Finally, if the Transferable Securities whose Assignment is planned are not
all pre-empted by the exercise of the rights stipulated in Section a) above,
requests from beneficiary of the subsidiary pre-emptive right shall be served in
proportion to their primary right and subsequently their subsidiary right.

 

It is moreover specified that the number of Shares belonging to a party
exercising his pre-emptive right shall be determined on the basis of the Shares,
regardless of their class, held by him on the day of the notification, as well
as the shares, regardless of their class, created subsequently as part of the
Transferable Securities owned by him on this date (excepting the Ratchet
Warrants), given that for purpose of calculation, each OCABSA Bonds will be
considered to enable, by conversion, the possession of 1,667 Company Shares.

 

Notification of the exercise of this right shall confirm the sale to the parties
exercising their pre-emptive right at a price equal to the price proposed by the
interested Third Party or the price based on the terms of the contemplated
Assignment. However, in the event that the price proposed by the interested
Third Party is not paid in cash and that the beneficiaries of the pre-emptive
right do not agree on the proposed price, the price shall be determined by an
expert on the terms set out in Article 10-3 below. The transfer orders and all
other necessary documents shall be delivered to the assignees within thirty (30)
Days of notification or within thirty (30) Days of delivery of the expert’s
report, as applicable.

 

Moreover, those signatories who have exercised their pre-emptive right shall be
obliged to acquire the assignor’s current accounts, each in proportion to the
number of Transferable Securities acquired by exercising his pre-emptive right.
If the pre-emptive right is limited to a part of the Shares held by the assignor
(in the event that the latter assigns only part of its Shares), the signatories
who have exercised their pre-emptive right shall only be obliged to acquire the
assignor’s current accounts in proportion to the number of Shares acquired
compared with the assignor’s total number of Shares, it being understood that
the pre-emptive right may be validly exercised only if the signatories having

 



--------------------------------------------------------------------------------

exercised their pre-emptive right acquire the totality of the current account to
be assigned at the same time as the Shares.

 

3-3 Restrictions on pledging of Transferable Securities

 

To allow the Signatories to exercise their pre-emptive right in the event that a
secured creditor exercises his pledge, each of the Signatories whose
Transferable Securities are pledged, shall first arrange for the creditor:

 

  • to waive judicial assignment of the pledged Transferable Securities in his
favor,

 

  • and, if he demands an auction of these securities, to include, in the
auction specifications, a clause allowing the beneficiaries of the pre-emptive
right to substitute themselves for the winning bidder during a period of
fourteen (14) Days from the auction date.

 

These restrictions on the rights of a secured creditor shall be mentioned in the
Shareholders’ accounts.

 

ARTICLE 3A – JOINT AND PROPORTIONAL RIGHT OF ASSIGNMENT

 

Without prejudice to the stipulations in Articles 3 and 4 regarding the
pre-emptive right and the withdrawal right of the Investors, particularly in the
event of the free assignment provided for in Article 3.1, the Signatories shall
not assign all or part of their Transferable Securities to a Third Party
purchaser without first offering to D Investors sell to a number of Transferable
Securities held by them, at the same price, calculated on the basis of the
following formula:

 

N = N’ x A/B

 

Where

   N = Number of Transferable Securities in the Company that may be sold by each
D Investor.      N’ = Total number of Transferable Securities in the Company
that the Signatory(ies) intend to sell.      A = Total number of Transferable
Securities resulting from the Interest of the D Investor having exercised their
joint and proportional right to sell.      B = Total number of Transferable
Securities belonging to the assignor Signatory(ies) and to the D Investors
having exercising their joint right to sell.

 

N shall be rounded off to the nearest whole number.

 

Consequently, before selling Transferable Securities, the Assignor shall inform
each D Investor by registered letter with proof of delivery, of the number of
Transferable Securities it intends to sell, the price, the sales terms and
buyer’s name, in pursuant to Article 3-2-1.

 

The D Investor shall have forty-five (45) Days from receipt of the
above-mentioned notification to announce, by recorded letter with advice of
delivery to the Assignor, whether or not they intend to sell the Transferable
Securities in the same proportion as the Assignor. It shall be incumbent on the
Assignor to arrange for its buyer to purchase in this proportion the
Transferable Securities held by the D Investor having exercised their joint and
proportional right to sell.

 



--------------------------------------------------------------------------------

In the event that the Signatories sell Transferable Securities in violation of
the provisions in this article, these Signatories shall be jointly and severally
responsible for acquiring the Transferable Securities the D Investors would have
been entitled and wished to assign pursuant the above provisions.

 

It is expressly specified that, in the event that the sale of the Transferable
Securities leads or may lead to a Change in Control, the provisions of Article 4
relating to the right of withdrawal in the event of Change in Control shall
apply.

 

ARTICLE 4 – CHANGE IN CONTROL OF THE COMPANY

 

4-1 Right of withdrawal in the event that Control of the Company is assumed by a
Third Party or a Shareholder further to Assignment of Transferable Securities

 

Each Signatory undertakes not to Assign Transferable Securities, whether alone
or together with other Signatories, if this would or could Transfer Control of
the Company in one or more steps to a Third Party or to a Shareholder
(hereinafter referred to as the “Buyer”) without permitting the other
Signatories to withdraw from the Company.

 

For the purpose of determining Assignment of Control of the Company, the
following shall be taken into account:

 

first, the Transferable Securities held or to be held by the Buyer, any company
which it Controls, by which it is Controlled or which is Controlled by the same
company as the Buyer and by any person acting in concert with the Buyer in the
meaning of Article L 233-10 of the French Commercial Code, and

 

Shares and shares issued, immediately or in the future, by virtue of the
Transferable Securities issued.

 

4-1-1 Notification of Assignment Plan

 

Consequently, any Signatory, acting alone or jointly with other Signatories, who
contemplates the Assignment of Transferable Securities on the above terms shall
notify the other Signatories (hereinafter referred to as the “Beneficiaries”) on
the terms stipulated in Section 3-2-1.

 

This notification shall be accompanied by a duly certified copy of the
interested Third Party’s purchase agreement, which shall expressly mention the
offered price as well as the terms and conditions of the offer.

 



--------------------------------------------------------------------------------

4-1-2 Exercise of the pre-emptive right or the withdrawal right

 

Each Beneficiary shall have forty-five (45) Days to inform the other Signatories
wishing to proceed, alone or jointly, with the other Signatories (hereinafter
referred to as the “Assignor”) with an Assignment of Transferable Securities in
the Company, of its intention:

 

  • to exercise its pre-emptive right on the terms of Section 3-2-2 above,

 

  • or to withdraw from the Company.

 

If no notification is received during this period, the Assignment Plan may be
carried out on the terms reported to the Beneficiaries.

 

In the event that one or more Investors announce their intention to withdraw
from the Company, the Assignor shall acquire or arrange the acquisition of all
Transferable Securities and held by the Beneficiaries at a price equal to the
price proposed by the interested Third Party (notwithstanding the provisions of
Article 5.2) or a price based on the terms of the contemplated Assignment,
excluding any asset/liability guarantee, subject to the terms of Article 11
below.

 

The transfer orders and all other necessary documents shall be delivered to the
assignees within thirty (30) Days from the notification.

 

In the event that, during the twelve (12) months preceding the Change in
Control, the Assignor have sold Transferable Securities to the interested Third
Party (or to any company which it Controls, by which it is Controlled or which
is Controlled by the same company as the company Controlling the interested
Third Party) at a higher price than asked for the Assignment resulting in a
Change in Control, the sales price of the Transferable Securities belonging to
Beneficiaries who have exercised their withdrawal right shall be equal to the
sale price, weighted by the number of Transferable Securities sold, of all
Transferable Securities assigned in connection with the Change in Control and
those assigned during the previous twelve (12) months by the Assignors, as
explained above.

 

Moreover, in the event that, within nine (9) months after the date of the
Assignment resulting in a Change in Control, the Assignor were to assign
Transferable Securities to the same interested Third Party (or to any company
which it Controls, by which it is Controlled or which is Controlled by the same
company as the company Controlling the interested Third Party) at a higher price
than that paid to the Beneficiaries who have exercised their withdrawal right,
they shall be entitled to a price complement (provided that there is unequal
division of the sales price as set out in Article 5.2) equal to the weighted
sale price of the sales made by the Assignors on the above conditions and the
price paid as part of the exercise of their withdrawal right.

 

Consequently, the Assignors undertake to supply the Beneficiaries with all
information necessary for the execution of this paragraph. The price complement
shall be paid within fifteen (15) Days from completion of the sales creating a
right to a price complement.

 

4-2 Non-completion of the planned transaction

 

If, even though the Beneficiaries have not exercised or have waived exercise of
their pre-emptive right or their withdrawal right, the planned Assignment is not
completed within six (6) months from the notification stipulated in Sections
4-1-1 or 4-2-1, the notification procedure shall be repeated on the same terms.

 



--------------------------------------------------------------------------------

ARTICLE 5 – OFFER TO PURCHASE THE ENTIRE CAPITAL

 

5-1 Sales agreement:

 

5.1.1 Authorization to sell

 

As from the day following the general meeting of the shareholders approving the
financial statement for the fiscal year ending December 31st 2005 and as long as
Innoven holds Transferable Securities, Innoven will be entitled to grant an
exclusive authorization to sell (hereinafter referred to as the “Authorization”)
to an internationally reputed merchant bank in order to find a Third Party
acquirer for all the Transferable Securities issued by the Company.

 

5.1.2 Drag-along

 

(a) Any Signatory informed of an irrevocable offer to purchase the entire
capital and voting rights of the Company or an offer received by the Company or
Innoven in the context of the Authorization (hereinafter referred to as the
“Offer to Buy 100%”) shall notify the other Signatories under the terms of
section 3-2-1 and attach to this notification a duly certified copy of the offer
made by the prospective Buyer.

 

Each Signatory shall have fifteen (15) Days to accept this Offer to Buy 100% by
notifying all Signatories or at a meeting called at the initiative of the first
party to act, to which all Signatories shall be invited. Each Signatory may
appoint a representative for this meeting, which shall be recorded in minutes
drafted and signed by the attending Signatories or their representatives.

 

(b) If the Offer to Buy 100% is accepted by Signatories who together hold
Transferable Securities representing a Minimum Qualified Interest, this
percentage shall imperatively include the Shares held by Innoven, each Signatory
shall sell the offeror all its Transferable Securities on the terms proposed in
the Offer to Buy 100%, subject to the provisions in Section 5.1.2 and in Article
11 below.

 

In the event that the failure to perform this obligation leads to the lapsing of
the Offer to Buy 100%, the defaulting Signatories shall be jointly and severally
bound to acquire or cause to be acquired, all the Transferable Securities held
by the Signatories having accepted this Offer to Buy 100%, on the basis of the
latters’ terms.

 

(c) Nevertheless, the event that the Offer to Buy 100% is accepted according to
the above terms and conditions, only those Industrial Investors which did not
accept the Offer to Buy 100% shall be entitled to exercise their pre-emptive
right, as provided for in Article 3 above, subject to notifying all the
Signatories within 8 days of accepting the Offer to Buy 100%. In the event of
the exercising of the pre-emptive right, the Industrial Investors shall be bound
to acquire all the Transferable Securities belonging to the Signatories having
accepted the Offer to Buy 100%, on the latters’ terms, subject to the provisions
of Section 5-2 which shall apply. Should the Industrial Investors fail to notify
their decision to exercise their pre-emptive right within the 8-day period set
out above, they shall be bound to sell all their Transferable Securities
according to the terms provided for in the previous paragraph.

 



--------------------------------------------------------------------------------

5-2 Unequal division of the sales price:

 

5.2.1 For purpose of application of Article 5-2, in the event a Shareholder
transfers OCABSA Bonds together with its Shares in the course of the Offer to
Buy 100%, these OCABSA Bonds will be taken into account for the calculation of
the sales price described below and each transferred OCABSA Bond will be
supposed to be transferred (i) at a price equal to 1,667 times the price applied
for a Priority Shares transfer, so long as the conversion rate of the OCABSA
Bonds has not been set according to the terms and conditions defined at the
general meeting of December 15, 2003, or (ii) as soon as such conversion rate
shall be set, at the price determined by this rate.

 

5.2.2 In the event of a sale of part or all of the Company’s capital including
the sale of PF, for whatever reason (the “Sale”), the global price of the Sale
to be paid to the selling Shareholders (the “Sales Price”) shall first involve
an equal distribution among all sold Shares up to their par value.

 

The balance of the Sales Price after this distribution shall then be allocated
as follows:

 

  (i) first of all, to each sold PF, up to the share premium paid at its
subscription, in proportion to the amount of that share premium;

 

  (ii) second, without prejudice of the price paid by application of section (i)
here before, the balance of the Sales Price, will be divided between the holders
of Priority Shares involved in the considered transfer amounting to €150, for
each A, B, C, D Shares transferred by each holder of Priority Shared, and in the
case where the balance of the Sales Price to be divided by application of the
present section, would not enable the payment of this additional price of €150
per share, this balance of the Sales price, further to the application of (i),
will be divided to the benefit of each holder of Priority Share, pro rata of the
number of shares transferred by the latter (whatever A, B, C, D Shares are
concerned) in light of the total number of A, B, C, D Shares transferred by the
Priority Shares holders involved in the considered transfer;

 

  (iii) finally, the balance of the Sales Price, if any, shall be equally
distributed among all Shares sold.

 

5.2.3 (a)Similarly, in the event of a partial or total capital subscription by
the Company including contribution of PF, even in the event of the absorption of
the Company in a merger (the “Merger”), the shares issued (the “New Shares”) by
the absorbing company in exchange for the Shares held by the selling
Shareholders shall first be distributed in exchange for the par value of the
Shares contributed.

 

(b) The balance of the New Shares after this distribution shall then be
allocated in compliance with the principles set out in Section 5.2.2 above

 

(c) The determination of the price of a New Share and of a PF within the Merger,
must, prior to the approval of the merger treaty by the Executive Board, have
been approved by the majority of the Shareholders holding PF. In all cases
where, for any reason, this price is subject to disagreement among the
Shareholders, the price shall be set by an expert appointed by an ordinance by
the President of the Commercial Court ruling in a summary proceeding for urgent
matters, with no possibility of appeal, in compliance with Article 1843-4 of the
French Civil Code.

 

(d) The Shareholders agree, and the Company accepts and agrees, that the merger
treaty relating to the Merger may only be approved by the Executive Board and
signed by the Company’s Chairman if it contains all necessary provisions for the
implementation and strict application of the provisions of the present Article.
All measures must accordingly be taken and approved by vote by the Shareholders
to that end.

 



--------------------------------------------------------------------------------

However, in the event that, resulting from the Merger, the application of
principles provided by Section 5.2.2 would become impossible, the Parties commit
to implement all the necessary means, to get a result of priority allotment
similar in compliance with principles provided by Section 5.2.2 here before.

 

ARTICLE 6 – MAINTENANCE OF INVESTORS’ RIGHTS ON SHAREHOLDERS’ EQUITY

 

6-1 Issues / New distribution of warrants and bonds

 

Any allotment of specific stock-options and, more generally, of all warrants
(including equity warrants) or stock options granted to employees or directors
of the Company who are not Shareholders, and more generally to third parties,
shall be subject to the beneficiary’s adhesion to the Shareholder Agreement.

 

The Shareholders’ General Meeting of December 15, 2003 authorized the Executive
Board to issue a maximum amount of 12,000 specific stock-options and/or equity
warrants and/or Stock Options in order to set up a new profit-sharing system
within the Company to replace the formerly existing systems. Consequently, the
Executive Board agrees to allocate these specific stock-options and/or equity
warrants and/or Stock Options only in replacement of the specific stock-options
issued [i] and after or at the same time as the finalization of the sale to the
Company and the ensuing cancellation of the [ii] equity warrants issued.

 



--------------------------------------------------------------------------------

6-2 Maintaining Investors’ Equity

 

At each new issue of Transferable Securities, whether or not a private offering,
the Investors shall have the right to maintain their participation at the same
level as before the issue.

 

Consequently, the Chairman of the Company’s Executive Board agrees, in the event
of an issue giving access, immediately or on maturity, to a quota of the
Company’s capital (excepting stock options or the purchase of Shares and
specific stock-options reserved for the Company’s employees and directors), that
each Investor be allowed to maintain the same level of Participation as
previously, at the same conditions (notably with respect to the price) as
offered to other subscribers.

 

6-3 Investors’ Priority Rights in the event of a Reserved Primary Issue

 

In addition to the right to maintain their level of Participation, the Investors
shall have a right of priority, over any third party, to subscribe to any
capital increase or issue of Transferable Securities other than Shares
(excepting stock options and specific stock-options reserved for the Company’s
employees and directors), planned by the Company, this right applying
proportionally to the Participation of each Investor within the total
Participation of Investors.

 

Consequently, whenever this type of capital increase or issue of Transferable
Securities is planned with the suppression of preferential subscription rights,
the Chairman of the Executive Board shall inform the Investors of all of its
characteristics and of the date set for the Company’s General Meeting to approve
the issue (the “Notification of Primary Issue”) 10 Days at least before the
convocation to this Meeting.

 

Each Investor disposes of 10 Days, following the Notification of the Primary
Issue, to make known its notice, this notice being without prejudice to the
Investor’s vote at the General Meeting or to the Investor’s right to exercise
all or part of its Ratchet equity warrants. The Primary Issue shall consequently
be reserved for Investors having made the request and at the amount of that
request; the balance of this primary issue may be reserved for any Third Party.

 

Otherwise, Shareholders having approved, in an extraordinary general meeting, a
resolution which does not respect the priority right of Investors, agree to sell
to Investors who so request, within sixty (60) days from the realization of the
Primary Issue, the number of Transferable Securities necessary so that, in
addition to the Transferable Securities which they hold at the time of the
exercise of the option thus granted, the Participation of each Investor be equal
to its Participation before the realization of the issue of such Transferable
Securities.

 

In any event, no Primary Issue may be reserved for a Third Party without the
express prior commitment to adhere to the Shareholder Agreement as a Founder,
excepting express prior consent by the Investors for an adhesion to the
Shareholder Agreement on behalf of the Third Party.

 

Furthermore, any issue of Securities giving access to the Company’s capital
shall be carried out pursuant to the provisions or Article 7.

 

In any event, if the Company issues Transferable Securities without the prior
and express consent of each of the Investors, and if this might, whether
immediately or upon maturity:

 

  • lead to a Change of Control of the Company,

 



--------------------------------------------------------------------------------

  • lead to a Third Party or a Shareholder taking of Control of the Company as
defined in Section 4-1 above, or

 

  • lead to a dilution of the Investors’ interest in the Company’s capital, on
the understanding that any issue of Transferable Securities involving the
maintenance of the preferential subscription right of shareholders is not
considered to be a transaction that could give rise to a dilution of the
Investors’ interest in the Company’s capital, even if the Investors individually
waive the right to exercise their preferential subscription right.

 

The Signatories who gave their agreement to the operation shall be jointly and
severally liable for acquiring the Transferable Securities belonging to the
Investors who have not consented to the transaction, under the conditions
stipulated in Article 4.

 

The purchase price of the Transferable Securities belonging to these Investors
shall be equal to the price set by the issue conditions of said Securities.
Should the Investors fail to agree on this price, it shall be determined by an
expert, who will be appointed and will carry out his duties in accordance with
the conditions defined in Section 10-3 below.

 

ARTICLE 7 – SPECIFIC COMMITMENTS BY STÉPHANE SCHMOLL, MARC VERDET AND THE
FOUNDERS

 

7–1 Mssrs. Stéphane Schmoll and Marc Verdet undertake to devote all of their
professional activity to the development of the Company and its subsidiaries as
long as they have an employment contract or an authorization to represent the
Company or its subsidiaries, during the entire term of the Agreement.

 

However, with the consent of the Investors possessing more than 95% of the
Transferable Securities belonging to the Investors, Mssrs. Stéphane Schmoll and
Marc Verdet may each be authorized to exercise other activities, in particular
in the LoJack Group.

 

Mssrs. Stéphane Schmoll and Marc Verdet represent that they do not represent and
are not the auditor of a company other than the Company or its subsidiaries.

 

7–2 In addition, Mssrs. Stéphane Schmoll and Marc Verdet undertake to refrain
from collecting remuneration or indirect benefits from the Company or from its
subsidiaries other than the remuneration, benefits and ancillary amounts
allocated to him as employee or company representative.

 

Mr. Stéphane Schmoll undertakes to refrain — except with the express prior
consent of Investors possessing more than 95% of the Transferable Securities
belonging to the Investors — from taking any interest in, in any way whatsoever,
whether directly or indirectly, in particular as employee, director, member of
the supervisory board, executive, adviser or other, whether or not for
consideration, any company or group exercising an activity that competes with,
or is similar or analogous to that of the Company or one of its subsidiaries.
Mssrs. Stéphane Schmoll and Marc Verdet further undertake not to hold a direct
interest, or indirect interest within the meaning of Article L 233-4 of the
Commercial Code, in the capital of a company or group exercising such an
activity, without prejudice to the right to hold an interest of less than 5% in
the capital of a company whose shares are listed on a French or foreign
regulated market.

 

Mssrs. Stéphane Schmoll and Marc Verdet shall be bound by this commitment for
the entire period during which one and/or both an employee or representative of
the Company, and during a period of

 



--------------------------------------------------------------------------------

twelve months from the date of the termination of their employment contract or
their authorization to represent the Company.

 

7-3 Each member of the Group of Founders represents, as far he/she/it is
concerned:

 

  • not having registered or acquired copyrights, patents, trademarks and other
industrial or intellectual property rights relating directly to the Activity of
the Company, or any of its subsidiaries,

 

  • not having concluded agreements relating to a copyright, an industrial or
intellectual property right, or to knowledge or know-how, whether or not
patentable, relating directly or indirectly to or that could be useful for the
Activity of the Company or any of its subsidiaries.

 

Each member of the Group of Founders further undertakes:

 

  • not to file or acquire copyrights, patents, trademarks and other industrial
or intellectual property rights relating directly to the Activity of the
Company, or any of its subsidiaries,

 

  • not to conclude agreements relating to a copyright, an industrial or
intellectual property right, or to knowledge or know-how, whether or not
patentable, relating directly or indirectly to or that could be useful for the
Activity of the Company or any of its subsidiaries.

 

Mssrs. Stéphane Schmoll and Marc Verdet further undertake not to take out,
purchase or file in their personal name any patents, trademarks or other
industrial or intellectual property rights, relating directly or indirectly to,
or that could be useful for the Business or any of its subsidiaries. These
transactions may be carried out in the name of the Company itself.

 

Thus, the Company shall make its best endeavors to ensure that each employee,
prior to starting work with or being appointed by the Company, makes a
commitment by which he will transfer to the Company all of the Property Rights
relating to the work that he carries out within the framework of his job and/or
his duties. Any patents resulting from the Company’s activity shall be filed in
the Company’s name.

 

7-4 Finally, Mssrs. Stéphane Schmoll and Marc Verdet each undertakes, in the
event that they resign from their position with the Company, or in case of
dismissal for serious default, within eighteen (18) months from the signature
hereof, to transfer all of the Transferable Securities that they hold or will
have subscribed at the Extraordinary General Meeting of December 15, 2003, as
follows:

 

  • for Marc Verdet:

 

at a price set by an expert according to the conditions set out in Section 10-3;

 

  • for Stéphane Schmoll:

 



--------------------------------------------------------------------------------

at a price set by an expert according to the conditions set out in Section 10-3,
less a percentage to be determined as follows:

 

  • in the event the resignation occurs between the first and sixth months
inclusive following the execution of the Agreement, the discount will equal 75%
of the price set by the expert;

 

  • in the event the resignation occurs between the seventh and twelfth months
inclusive following the execution of the Agreement, the discount will equal 60%
of the price set by the expert;

 

  • in the event the resignation occurs between the thirteenth and eighteenth
months inclusive following the execution of the Agreement, the discount will
equal 45% of the price set by the expert.

 

For the purposes of this paragraph, any cessation of functions resulting from
death, or due to permanent partial disablement of at least 25% (as determined by
Social Security legislation) shall not be considered as resignation if
definitive. However, in the event of illness or accident giving rise to any work
disablement of less than 25%, the Signatories agree to examine together in good
faith, and, if necessary, to amend the above provisions. Similarly, for the
purposes of this paragraph, in the event that Mr. Stéphane Schmoll or Mr. Marc
Verdet ceases his functions due to the death or serious illness of his wife or
one of his children, it shall not be considered as resignation.

 

The Investors shall have six (6) months after the cessation of Mr. Stéphane
Schmoll’s or Marc Verdet’s functions to exercise their purchase option by
registered mail with notice of receipt. The Investors shall divide the
Transferable Securities to be acquired in proportion to their irrevocable rights
and rights to apply for any remainder, as defined in Section 3-2-2 above, unless
there is an agreement to the contrary between them.

 

Moreover, any person of the Investors’ choice may acquire the Transferable
Securities belonging to Mr. Stéphane Schmoll or Mr. Marc Verdet in their stead.

 

It is expressly stipulated that the Investors’ exercise of the purchase options
held by them pursuant to this paragraph shall not be considered to have produced
a Change of Control.

 

7-5 In the event of authorization to sell granted to an internationally reputed
merchant bank, the Company’s Executive Board and Stephane Schmoll undertake to
cooperate fully, to provide all documents related to the Company and, more
generally speaking, to take all necessary steps to duly ensure the performance
of the authorization to sell.

 

7-6 The Company owes LoJack certain amounts due under the License Agreement:
pursuant to the provisions of Amendment no. 2 of the License Agreement executed
today, the Executive Board agrees to proceed with the settlement of these debts
toward LoJack as soon as possible after December 22, 2003, and in any event
before December 31, 2003.

 

ARTICLE 8 –CONTROLLED COMPANIES

 

8-1 Mssrs. Stéphane Schmoll and Marc Verdet undertake to obtain from all
companies that they control or may come to control, directly or indirectly,
together or individually, [an agreement] that they will maintain normal
competitive commercial or financial relations with the Company and its
subsidiaries, whether current or future.

 

8-2 Furthermore, each Signatory agrees to notify all other Signatories within 10
days of any Change of Control affecting it.

 



--------------------------------------------------------------------------------

ARTICLE 9 – FLOTATION

 

9-1 In the event that the Shares are floated on any regulated market belonging
to a French or foreign stock market, the Group of Founders acknowledges that the
members of the Group of Investors are entitled to put on the market, on the
introduction date and in proportion to their interest, a share of the
Transferable Securities offered to the public.

 

9-2 Mssrs. Stéphane Schmoll and Marc Verdet undertake to refrain from floating
the shares of a company controlled by the Company or of a company that controls
the Company on a French or foreign regulated market; any flotation shall relate
to the Transferable Securities, unless the prior, express agreement of each of
the Investors is obtained.

 

9-3 The Investors shall consult the Group of Founders the Investors as regards
to the choice of the bank in charge of the listing and the other services
suppliers in relation with such listing.

 

ARTICLE 10 – FORCED EXECUTION, PROCEDURE AND EXPERTISE

 

10-1 Forced execution

 

10-1-1 Exercise of the right of pre-emption

 

If the right of pre-emption referred to in Article 3, and in Section 4-1-2, is
exercised, the sale may be made binding on the Company by handing over to the
latter and to the joint representative referred to in Article 13 below, an
original hereof and any documents proving that the Investors have exercised this
right in the forms and timeframes stipulated and that the sale has therefore
taken place.

 

However, if the transferors fail to perform, the Signatories shall be entitled
to:

 

  • pay the acquisition price of the Transferable Securities in person to a
third party depository — whose identity and address shall be notified to the
transferors and to the joint representative referred to in Article 13 below. The
depository shall then be responsible for submitting this sum to the transferors
in exchange for the duly signed transaction orders.

 

  • have a court appoint a representative, whose function will be to officially
record the sale and to sign all transaction orders or other legal instruments
and documents needed to make the sale binding on the Company.

 

10-1-2 Exercise of the right of withdrawal

 

In case of default by the Assignors following the exercise of the right of
withdrawal referred to in Section 4-1-2, the Signatories having exercised this
right shall be entitled to:

 

  • place the duly signed transaction orders in person with a third party
depository, whose identity and address shall be notified to the Assignors and to
the joint representative referred to in Article 13 below. The depository shall
then submit them to the buyers in exchange for payment of the price.

 

  • send notice to the Assignors to pay the price to said third party depository
within fifteen (15) days.

 



--------------------------------------------------------------------------------

Thereafter, each of the Signatories who intends to exercise his right of
withdrawal shall have the option to waive this right and to acquire the
Transferable Securities in the quantities, under the conditions and within the
timeframe set out below.

 

To this end, the defaulting Assignors undertake, jointly and severally, to
transfer to each of the Signatories who so requests the number of the
Transferable Securities needed, such that together, they hold (depending on
their preference) either 34% or 51% of the capital or voting rights of this
Company.

 

Said purchase option shall be exercised first of all over the Shares and then,
only on an ancillary basis and if necessary, over the Transferable Securities
that carry the right, whether immediate or deferred, to subscribe to or be
allotted these Shares.

 

If the purchase option follows the exercise of the right of withdrawal
stipulated in Section 4-1-2 concerning the Transferable Securities of the same
category as those that have been transferred to a Third Party, the transfer
price shall be equal to that proposed by the Third Party or resulting from the
Transfer conditions.

 

If the purchase option relates to another category of Transferable Securities,
and in the absence of an agreement, the price shall be set by an expert who
shall be appointed and shall exercise his functions in accordance with the
conditions defined in Section 10-3 below.

 

Those Signatories who intend to exercise this right must communicate this
intention to the Assignors within thirty (30) days from the expiration of the
period of fourteen (14) days stipulated in the first paragraph above, after
notice has been given and gone unheeded. This notification must indicate the
distribution, between the Signatories, of the Company’s Transferable Securities
that they will be entitled to acquire. If this breakdown is not indicated or if
there is a disagreement between the Signatories, their right in respect of the
purchase option shall be exercised in accordance with the conditions defined in
sub-paragraph 5 of Section 3-2-2.

 

Thereafter, those Signatories who initially exercised their right of withdrawal
may only continue the execution thereof under the ordinary law.

 

If the purchase option is exercised, the securities shall be transferred to the
Signatories having exercised this purchase option upon notification of the
exercise of said right. The transaction orders and any other necessary documents
must be submitted to the transferees within thirty (30) days of this
notification or, if an expert’s report is prepared, within thirty (30) days of
the submission of the expert’s report.

 

The provisions of Section 11-1-1 above shall apply in the event the Assignors
fail to satisfy their obligations.

 



--------------------------------------------------------------------------------

10-2 Procedure

 

For the implementation of the Agreement:

 

  • all notification shall be made by registered mail with notice of receipt or
by extra judicial process,

 

  • all notifications shall be deemed to have been made as required, as the case
may be, to each of the Investors (or to their representative referred to in
Article 12), or to the representative of the Group of Founders (as indicated in
Article 12),

 

  • and copies of all notifications must be sent to the Agreement’s manager.

 

10-3 Expert’s report

 

Where the Agreement provides for an expert’s report to determine the price of
the Transferable Securities to be transferred hereunder, this price shall be set
by an expert appointed in accordance with Article 1843-4 of the French Civil
Code.

 

Any shareholder who notifies his intention to request an expert’s report must,
within fourteen (14) days of this notification, propose an expert to the other
party. If, within fourteen (14) days, the proposed expert has not been approved
by the other party, or if more than one party has made such a request, and an
agreement is not reached regarding the choice of a single expert, the expert
shall be appointed by the court on the application of either party.

 

From the date of his appointment, the expert shall have forty-five (45) days —
except in the case of an extension decided jointly between all of the parties
concerned — to carry out his duties and to submit his report simultaneously to
all of the parties. This report shall not be subject to any particular
formalities. However, the expert shall, prior to submitting his final report,
send a draft report to all the parties so that they may make any observations
that they consider useful. The expert, without accepting these observations,
shall be bound to reply to them. The final report shall only be drawn up once
the expert has replied to all the observations which he has received within 8
Days of the submission of the draft report.

 

The expert must indicate the value of the Company and the unit price of the
Shares shall be equal to this value, divided by the number of Shares comprising
the Diluted Capital on the transfer date.

 

The expert’s decision shall not be appealed in any way.

 

If the expert is prevented from doing his work in any manner, a new expert shall
be appointed in accordance with the conditions set out in the second paragraph
of this section.

 

The expert’s fees shall be borne equally between the parties in question.

 

ARTICLE 11 – CONDITIONS FOR THE TRANSFER OF TRANSFERABLE SECURITIES

 

For the purposes of this Agreement, transferees shall acquire full title to the
Transferable Securities, free of any pledge or other impediment, and with full
rights as of the date that the sale will be deemed to have occurred, on the
expiration of any deadline for waiving or exercising a right.

 



--------------------------------------------------------------------------------

Except for the provisions of Articles 3, 4 and 5 or a different agreement, the
price of the Transferable Securities shall be paid in cash, in exchange for
transaction orders and any other necessary documents.

 

The Parties have expressly agreed that the members of the Group of Investors —
in the event that the Transferable Securities belonging to them are transferred,
whether following the exercise of their right of withdrawal or otherwise – shall
not be required to give or to participate in any guarantee whatsoever, granted
by the Assignors. The consequences for the transfer price of the Transferable
Securities belonging to the Investors and the other Signatories not
participating in the guarantee granted by the Assignors shall be determined by
joint agreement on the Transfer date.

 

For information purposes, it is hereby specified that the venture capital mutual
funds which are not subject to the simplified procedure are forbidden by
regulations from granting guarantees in respect of liabilities.

 

Article 12 – Representations

 

12-1 Representation by members of the Group of Founders

 

To facilitate the Signatories’ mutual relations, the members of the Group of
Founders agree that for all procedures provided for in the Agreement
(notification of transactions, exercise of pre-emptive or withdrawal rights,
performance of obligations in respect of sale, acceptance and provision of
information, etc.), Mr. Jean-Jacques Schmoll, the principal representative, and
Mr. Xavier Gérard the deputy representative, shall validly represent them for
the exercise of their rights and obligations with regard to the other
Signatories. In the event the principal representative is unable to carry out
his duties, the deputy representative shall become the principal representative
and shall notify to all of the Signatories and the manager of the Agreement the
identity of the new deputy representative within 30 days.

 

12-2

Representation of the Siparex Group

 

To facilitate the Signatories’ mutual relations, the members of the Siparex
Group agree that for all procedures provided for in the Agreement (notification
of transactions, exercise of pre-emptive or withdrawal rights, performance of
obligations in respect of sale, acceptance and provision of information, etc.)
that Sigefi Ventures Gestion shall validly represent them for the exercise of
their rights and obligations with regard to the other Signatories.

 

ARTICLE 13 – JOINT REPRESENTATIVE / MANAGER OF THE AGREEMENT

 

To guarantee the exercise of the Signatories’ mutual rights and to ensure full
efficacy of the Agreement, each of the members of each group agrees to delegate
to the Supervisory Board the appointment, Mr. Didier Chambeau (the “Joint
Representative”), 47, rue de Monceau, 75008 Paris, has been made in charge of
the management of the Agreement.

 

In his capacity as manager of the Agreement, who has been specially mandated by
the Signatories for the entire term set in Article 14 below, the Joint
Representative:

 

  • shall see that the Shareholders’ accounts opened by the Company mention the
restrictions encumbering the Signatories’ Transferable Securities pursuant to
this Agreement,

 



--------------------------------------------------------------------------------

  • shall be solely empowered to receive transfer orders sent by a Signatory and
to forward same for execution to the Company,

 

  • shall only give the Company instructions to register a transfer order after
it has checked the legality of said transfer order in the light of undertakings
contained in the Agreement and after he has checked that the procedures have
been followed so that the order may be properly executed.

 

This mandate shall relate to the management of all Transferable Securities owned
by the Signatories.

 

The Joint Representative may terminate his assignment at any time, subject to at
least three months’ notice to each of the Signatories. If a new joint
representative has not been appointed at the end of such notice period, the
first Signatory to act may submit an application to the presiding judge of the
Court with territorial jurisdiction at the registered office address seeking the
appointment of a new joint representative.

 

ARTICLE 14 – TERM AND SCOPE OF THE CLAUSES

 

14-1 The Agreement is effective on the date of the present and it shall apply
for a ten (10)-year term. If the Investors still own all of the Transferable
Securities at the end of this first period, the Agreement shall automatically
and by operation of law be renewed for a further 10-year period and so on, at
the end of each period.

 

It shall terminate with regard to any Signatory who transfers all of his
Transferable Securities, but only as from the date on which he has fulfilled all
of his obligations and all of his rights have been satisfied.

 

The Transfer to a Third Party or to one of the Signatories of all of the
Transferable Securities owned by one of the Signatories shall not cause
termination of the Agreement with regard to the other Signatories, without
prejudice to each of the Investors’ right to exercise, if applicable, its
withdrawal right pursuant to Article 4.

 

The takeover of the Company by another company shall not cause the termination
of the Agreement, which shall still be valid between the Signatories for the
Transferable Securities issued by the acquiring company.

 

However, it shall be terminated by operation of law on the date the Shares are
listed on a regulated stock market.

 

14-2 None of the clauses of the Agreement has a decisive effect on the whole of
the Agreement such that the nullity of one or more of such clauses shall not
result in the nullity of the whole of the agreement.

 

14-3 None of the Signatories may transfer the Transferable Securities, even if
the Transfer is authorized by the other Signatories, without the transferee, if
he is not already a party to the Agreement, expressly becoming a member of the
transferor’s group and without assuming in writing all of the obligations
hereunder and complying with its provisions on the same terms as if he had been
a Signatory from the outset.

 

14-4 With the exception of the License Agreement, the memorandum of
understanding entered into between certain holders of class A shares, this
Agreement replaces and supersedes the shareholders’

 



--------------------------------------------------------------------------------

agreement of November 26, 2001, as amended by a supplementary clause November
27, 2001 and all other previous undertakings between the shareholders.

 

ARTICLE 15 – APPLICABLE LAW – JURISDICTION

 

This Agreement is subject to French law for its application and performance.

 

Any dispute relating to the interpretation or performance of this Agreement
shall, failing an amicable settlement between the Parties, be submitted to the
Commercial Court of Paris.

 



--------------------------------------------------------------------------------

ARTICLE 16 – ADDRESS FOR SERVICE

 

For performance of this Agreement, each of the Signatories shall designate an
address for service at his home address or registered office or, where
applicable, at the address of his representative, as provided in Article 12.

 

Executed in sixteen (16) original copies,

 

In Paris, December 15, 2003

 

Mr. Jean-Jacques Schmoll   

Mrs. Jacqueline Schmoll

Represented by Jean-Jacques Schmoll

Mr. Stéphane Schmoll   

Mrs. Evelyne Schmoll

Represented by Florence Kossoff Schmoll

Mr. Luc Chambon    Mr. Jules Bernard Sussmann

Mr. Jean Bousquet

Represented by Florence Kossoff

    

Colebrook

Represented by Stéphane Schmoll

  

Stockval

Represented by Xavier Gérard

Mr. Xavier Gérard   

Mr. Eric Gérard

Represented by                     

Mr. Louis Gérard

Represented by                     

  

Mr. Jacques Gérard

Represented by                     

 



--------------------------------------------------------------------------------

Mrs. Anne-Marie Gérard

Represented by                     

  

Mrs. Chantal Lahalle

Represented by                     

Mr. Laurent Marnier

Represented by                     

  

Mr. Edouard Courtial

Represented by                     

Project Management Services

Represented by Florence Kossoff

  

CP Long Terme

Represented by Jean-Jacques Schmoll

Indivision Tardy-Joubert

Represented by Florence Kossoff

  

Mr. Roland de Malherbe

Represented by                     

Mr. Xavier Vergeade

Represented by Stéphane Schmoll

  

Mr. Fred Ullmo

Represented by Florence Kossoff

Mrs. Florence Kossof   

Lixcam Inc.

Represented by Xavier Gérard

Mr. Hervé Ripault   

Mr. Pierre Dariot

Represented by                     

Mr. Philippe de Fontenay

Represented by Hervé Ripault

  

Mr. Arthur de la Grandière

Represented by                     

Mr. Pierre de Croisset

Represented by                     

  

Mr. Philippe Embiricos

Represented by Xavier Gérard

 



--------------------------------------------------------------------------------

Mr. Gilles Rouchie

Represented by                     

  

Mr. Xavier Lépine

Represented by                     

Scorpion Nominees Ltd.

Represented by                     

  

Mr. Neville Cook

Represented by                     

Mr. Hugues Lamotte

Represented by Xavier Gérard

    

Mr. Charles Durand

Represented by Jules Bernard Sussmann

  

Mr. Charley Hannoun

Represented by Florence Kossoff

Mr. Dominique Fauve

Represented by                     

  

LoJack Inc.

Represented by                     

EADS Telecom SAS

Represented by Remy Blain

  

Sigefi Ventures Gestion

Represented byMichel Faure

Siparix Croissance

Represented byMichel Faure

  

Siparex Développement

Represented byMichel Faure

Crédit Lyonnais Private Equity

Represented by                     

  

BNP Paribas Développement

Represented by                     

Viveris Management

Represented by                     

  

Tracker Network UK

Represented by                     

 



--------------------------------------------------------------------------------

Innoven Partenaires

Represented by Thomas Balland

  

A Plus Finance

Represented by Niels Court-Payen

Marc VERDET   

Arnold Raicher

Represented by Stéphane Schmoll

Mercure Epargne Longue

Represented by Jean-Jacques Schmoll

  

Valerap Patrimoine

Represented by Jean-Jacques Schmoll

Hervé Hirt

Represented by Florence Kossoff

  

Olivier Chevrillon

Represented by Jean-Jacques Schmoll

Nathalie Bovard

Represented by Jean-Jacques Schmoll

  

Christine Gérard

Represented by Xavier Gérard

Jacques de Panisse Passis

Represented by                     

  

Yann Houdré

Represented by                     

Traqueur SA

Represented by Marc Verdet

    

 



--------------------------------------------------------------------------------

APPENDIX A

 

Copy of the License Agreement

Granted by LoJack September 1, 1997

 

Copy of Amendment no. 1 of November 6, 2001

 

Copy of Amendment no. 2 of December 15, 2003

 



--------------------------------------------------------------------------------

APPENDIX B

 

BUSINESS PLAN

 